Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 10/31/18. Claims 78-93 are pending and under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed on 12/26/16 (‘277) and 12/01/17 (‘380). It is noted, however, that applicant has not filed a certified copy of these applications as required by 37 CFR 1.55. A certified copy of the ‘410 application filed on 12/1/17 was provided and is acknowledged.

Drawings
The drawings are objected to because:
Figures 10 and 13: the “control” and “odontoblast” lines in the legend cannot be distinguished as they appear to be the same color. Further, the lines in the graph themselves are indistinguishable; it is unclear where the control, hDPSC, and odontoblast lines are.
Figure 11 and 14: sequences must be accompanied by a SEQ ID NO either in the drawing or in the description of the drawing; currently the SEQ ID NO is in neither. Further, the actual sequence—the amino acids—are illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Interpretation
The word “includes” is being interpreted as “comprising”, e.g., for claim 79, the antibody of claim 78 comprises the amino acid sequence of SEQ ID NO: 73.

Claim Objections
Claim 93 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to multiple claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 93 has not been further treated on the merits.
Claim 79-88 are objected to because of the following informalities:  these claims use a list element precursor, e.g., “a)”; however, there is no actual list and this is the only element, e.g., claim 79 uses “a)” but does not contain any “b)”. While not indefinite, this raises the possibility of confusion as to why this label is used when there are no other elements of the list or if other elements were inadvertently omitted.  Appropriate correction is required. The Examiner notes that in all cases, this precursor is superfluous for these claims, as, e.g., “the light chain variable region of the OD40 IgG antibody” clearly refers to the antibody of claim 78 described as an OD40 IgG antibody.
Claim 90 is objected to because of the following informalities:  Claim 90 begins a list with “f)”; however, there is no previous listing of an a)-e) from which this claim depends. If letters are being used to .  Appropriate correction is required.
Claims 79, 81, 83, 85, 87, 90 and 92 are objected to because of the following informalities:  for element “f)”, the claim recites that the antibody is one “including”, e.g., a light chain or else is an antibody which “includes” a light chain; however, other such recitations, including in in the same claims (90, 92) uses “comprising”, e.g., comprising a light chain. There is no apparent difference between an antibody “including” vs “comprising” a light chain, and so terminology should be consistent throughout the claims to avoid potential confusion. The term “comprising” is more generally accepted in patent claims and so “include” and “including” are objected to herein. However, Applicant may also address this issue by changing “comprising” to “including”, or else pointing out the difference between the two terms which would necessitate using them both. Appropriate correction is required.
Claim 92 is objected to because of the following informalities:  “the kit further comprising” should be “the kit further comprises” to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 89 depends from cancelled claim 1 and so is per se indefinite. Claim 90 depends from claim 89 and is indefinite for the same reasons.
Therefore, claims 89-90 are indefinite.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 89 and 91 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 89 is indefinite as above. However, the only limitation of this claim is a composition comprising the antibody according to claim 1. Interpreting this claim as depending from the first independent claim (claim 78), this claim offers no further limitation as the only requirement is the antibody itself, and therefore is coextensive in scope with the antibody claim. The body of the claim stands on its own and so the preamble reciting an intended use does not place any structural limitations of the antibody and therefore does not provide any further limitation.
Claim 91 depends from claim 78 but is deficient for the same reason; a “kit for” does not provide any clear structural requirement and so the only actual limitation of the claim is the antibody “according to claim 78”, thus providing no further limitation to claim 78.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 78 is allowed. Claims 79-88, but for formal matters, are allowed. Claim 92 is also allowable but for formal matters, though it is noted that this claim currently depends from claim 91, which is not allowable (§112(d) rejection).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649